Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed July 9, 2020 is acknowledged.
-	Claim(s) 4, 9, 13, 14 is/are amended

Examiner acknowledges Applicant’s amendment to the abstract and specification.  The amendment is acceptable 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/071745 filed on January 13, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-14 are allowed.
The claimed invention recites 
Claim 1 “A display compensation circuit, comprising a pixel circuit and a power supply selection circuit, wherein the pixel circuit comprises: a light-emitting control sub-circuit respectively coupled to a data signal terminal, a scanning signal terminal, a first node and a first power supply terminal. and configured to transmit a data signal at the data signal terminal to the first node under control of the scanning signal terminal; a driving transistor having a control electrode coupled to the first node, a first electrode coupled to the first power supply terminal, and a second electrode coupled to a second node; a first compensation sub-circuit respectively coupled to the first node, the second node and a first control terminal, and configured to transmit a voltage at the first node to the second node under control of the first control terminal; a second compensation sub-circuit respectively coupled to the second node, a second control terminal and a detection signal terminal, and configured to transmit a voltage at the second node to the 

The following prior arts are representative of the state of the prior art:  
Chen et al, U.S. Patent Publication No. 20200082767 (figure 1-3)
Chung et al, U.S. Patent Publication No. 20070024544 (figure 3)


The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the power supply selection circuit is coupled to the first power supply terminal, the second power supply terminal, a first switch control terminal, a second switch control terminal and the third node respectively, and is configured to selectively transmit a first power supply signal at the first power supply terminal and a second power supply signal at the second power supply terminal to the third node under control of the first switch control terminal and the second switch control terminal, wherein the first compensation sub-circuit and the second compensation sub-circuit are configured to cause the detection signal terminal to output voltages respectively corresponding to a threshold voltage and mobility of the driving transistor under control of the scanning signal terminal, the first control terminal, and the second control terminal, and wherein the light-emitting control sub-circuit and the power supply selection circuit are further configured to compensate for the threshold voltage and the mobility of the driving transistor based on the compensation voltages which are obtained according to the threshold voltage and the mobility and control the driving transistor to drive the light-emitting element to emit light under control of the scanning signal terminal, the first switch control terminal and the second switch control terminal.	

These features find support at least at figures 2-3, 9 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-14 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung, U.S. Patent Publication No. 20120169704 (organic light emitting display), Levey, U.S. Patent Publication No. 20090295423 (compensation scheme for multi-color electroluminescent display), Hamer et al, U.S. Patent Publication No. 20090295422 (compensation scheme).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dorothy Harris/Primary Examiner, Art Unit 2625